Citation Nr: 0624354	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a uterine fibroid. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from October 1981 to 
January 1987. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Atlanta, Georgia, (hereinafter RO).  


FINDINGS OF FACT

1.  The service medical records do not reflect a uterine 
fibroid. 

2.  There is no competent evidence demonstrating that the 
veteran has a uterine fibroid as a result of in-service 
symptomatology or pathology.  


CONCLUSION OF LAW

A uterine fibroid was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in January 2003.  The 
originating agency essentially informed the veteran to submit 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination that includes an opinion as to 
whether the veteran developed a uterine fibroid as a result 
of service.  The record before the Board also contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.  In light 
of the fact that VCAA complying notice was sent prior to the 
initial adjudication in this matter, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
claim adjudicated below.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed.Cir. 2006); Dingess v. Nicholson, 19 Vet. App, 473 
(2006).  


II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant facts will be 
summarized.  The service medical records reflect treatment 
for gynecological complaints, to include that related to 
dysmenorrhea, bacterial vagninits and yeast infections.  
Pelvic examinations in service were negative for any uterine 
fibroid.  The service medical records do not reflect any 
evidence of a uterine fibroid, which was first suspected on a 
pelvic sonogram conducted after service in November 1988.  A 
February 1991 hysterosalpingogram also demonstrate findings 
compatible with a uterine fibroid.  

In order to determine if there was an etiologic relationship 
between service and the uterine fibroid demonstrated after 
service, the veteran was afforded a VA gynecological 
examination in October 2004.  One of the question posed to 
the examiner was whether "frequent heavy menses and 
dysmenorrhea in service were related to the development of 
fibroids in the uterus."  The examiner stated that this 
question was "illogical," because those symptoms were 
"produced by the fibroids and not the other way around."  
(Emphasis added).  He also stated that by a myomectomy in 
1991, "presumably all significant myomas were excised, so 
the menorrhagias that she had during the last 2 years are due 
to the new myomas that developed and grew since 1991."  With 
regard to the cause of the veteran's uterine fibroid, he did 
not relate it to service, and indicated that 20 to 25 percent 
of females develop the condition.  
Applying the pertinent legal criteria to the facts summarized 
above, the Board recognizes the veteran's sincere belief, and 
respects her right to offer her opinion in this regard, that 
she developed a uterine fibroid as a result of in-service 
symptomatology or pathology.  However, she is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.  As 
such, the Board finds that the probative value of this 
positive evidence is outweighed by the negative evidence of 
record, principally the negative October 2004 VA opinion set 
forth above and the lack of any other competent medical 
opinion or evidence which would cast doubt on this opinion.  
Therefore, the claim must be denied.  Gilbert, 1 Vet. App. at 
49.


ORDER

Entitlement to service connection for a uterine fibroid is 
denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


